DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021  has been entered.
Claim Objections
Claim 24 is objected to because it is a duplicate of claim 11.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 9-13, 16, 17, 19, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims recite “the second oxygen encapsulated separator operates at a different hydrophobicity than the first oxygen encapsulated separator” and dependent claim 16 recites “the third oxygen encapsulated separator operates at a different hydrophobicity than the second oxygen encapsulated separator.” There is no discussion in the disclosure as filed which relates to the relative hydrophobicity of the first, second, and third oxygen encapsulated separators.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 13 recites the limitation "the second heavy fraction".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warkentin et al. (US 2015/0258552 A1). Warkentin discloses a system for recovery metals from scrap, including a source of scrap (1); a ball mill (16) for comminuting scrap into a first residue by mechanical comminution; a wet screen (5, 62, 23, 24, 26, 41) to collect a first material with a particle size of less than about 0.2mm (see at least para. 0027, “about 0.2mm is a range which overlaps with the range “less than 0.2mm), a magnet (40, 22, 20, 12) to separate the first material to recover ferromagnetic metals, a first oxygen encapsulated (31) separator operating with dithiophosphate, and a second oxygen encapsulated (35) separator capable of operating with dithiophosphate wherein the second oxygen encapsulated separator operates at a different hydrophobicity than the first oxygen encapsulated separator (see at least paragraphs 0056 and 0059), the heavy fraction is precious metals (see at least para. 0062); a third oxygen encapsulated (see at least para. 0062) separator capable of operating with dithiophosphate, wherin the third oxygen encapsulated separator operates at a different hydrophobicity than the second oxygen encapsulated separator (see at least paragraphs 0056, 0059, and 0062); a fourth oxygen encapsulated (see at least para. 0062)) separator capable of operating with dithiophosphate; and a frother (32, 36). The apparatus is capable of operating with isobutyl dithiophosphate.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims  1, 3, 5, 6, 9-12, and 24, and claims 13, 16, 17, and 19 in the alternative to the rejection under 35 U.S.C. 102 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Warkentin et al. (US 2015/0258552). Warkentin discloses a method for recovering metals from scrap including providing outdated electronic device or electronic scrap (1, see at least para. 004 “municipal solid waste”), wherein the scrap contains the metals; comminuting scrap into a first residue by mechanical comminution (5, 16, 25); sizing the first residue using a wet screen (5, 62, 23, 24, 26, 41) to collect a first material with a specific particle size of less than 0.2mm (see at least para. 0027, “about 0.2mm is a range which overlaps with the range “less than 0.2mm); magnetically separating the first material (40, 22, 20, 12) to recover ferromagnetic metals; preparing a slurry (at 28) with first material and a promoter (see at least para. 0056); separating the first material using a first oxygen encapsulated separator (31) operating with dithiophosphate, into a first heavy fraction and a first light fraction (see at least paras. 0056-0062); removing the first light fraction and separating the first heavy fraction using a second oxygen encapsulated separator (35) operating with dithiophosphate into a second heavy fraction and a second light fraction (see at least paras. 0056-0062), wherein the second oxygen encapsulated separator operates at a different hydrophobicitv than the first oxygen encapsulated separator (see at least paragraphs 0056 and 0059), the second heavy fraction is precious metals (see at least para. 0062); separating the second light fraction using a third oxygen encapsulated .
Response to Arguments
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive.
The applicant states, “support for the oxygen encapsulated separators having different hydrophobicity is described in paragraph 12 (e.g., different chemical can be used to separate different materials) and paragraph 15 with FIG. 2 (shows that the various units collect different materials based on hydrophobicity). The oxygen encapsulated separators strategically encounter materials to generate waste, a precious metals concentrate, and a metal concentrate. The separation can use collector chemicals and the collector chemicals are based on the desired material separations.”  The examiner disagrees with the applicant that the disclosure as filed provides support for the oxygen encapsulated separators having different hydrophobicity.  Hydrophobicity is defined as having a lack of affinity for water.  The collector chemicals described in paragraph 12 and 15 don’t necessarily infer that the separators have different hydrophobicity.  The collector chemicals may chemically combine with the metals in the separator leading to separation regardless of their hydrophobicity.
The applicant states that Warkentin does not disclose using multiple gravity separators in which the hydrophobicity in such tanks is different to improve the separation process.  In response the examiner notes the applicant’s statements regarding support in the applicant’s disclosure for using multiple gravity separators in which the hydrophobicity in such tanks would also apply to Warkentin which uses different chemicals to assist in the separation of different materials in different separators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.